Citation Nr: 9935487	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-30 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder secondary to service-connected lumbosacral strain 
with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.  
The case was received by the Board and remanded to the RO in 
January 1998 for further development.  Following further 
development, the case has since been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the present appeal has been obtained.

2.  A cervical spine disorder was/ not demonstrated during 
the veteran's service, and is not otherwise shown to be 
related to service, or caused or chronically worsened by the 
veteran's service-connected lumbar strain with degenerative 
disk disease. 


CONCLUSION OF LAW

A cervical spine disorder was not incurred or aggravated 
during service, and it is not shown to be caused or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained with respect to the claim 
and that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Background

Service medical records show that during his March 1966 
enlistment examination, the veteran's spine and other 
musculoskeletal system was evaluated as normal.  In January 
1967 he was seen for back symptoms involving pain in the left 
flank with some increased muscle tone and possible spasm, 
with a history of pain while lifting 250 pounds with another 
person.  On examination, the examiner found good flexion and 
motion without limitations.  In May 1967, he was seen for 
left flank back pain after picking up heavy cable.  The 
examiner found moderate paravertebral muscle spasm on the 
right with limitation of flexion of the back.  Service 
medical records contain no other reference to back complaints 
or findings, and during the August 1969 examination prior to 
release from active duty, the evaluation for the spine and 
other musculoskeletal system was normal.

After service, a November 1974 statement from R.W. Daniels, 
M.D., indicates that the veteran was being seen for low back 
complaints, which the examiner indicated were related to 
muscular symptoms, and with normal low back X-rays.  

The veteran was examined by VA in November 1974 and October 
1975 for low back symptoms.  A related X-ray report of 
November 1974 contains an impression of minimal degenerative 
disc disease of the lumbosacral spine.  These reports contain 
no complaints or findings referable to the cervical spine.  
Other private medical records during this time show 
impressions of lumbar spine degenerative disc disease, and 
narrowing of the L5-S1 interspace with a mild retrolisthesis 
of L5 on S1, indicating some segmental instability at this 
level.

Private medical records record the first clinical evidence 
referable to the cervical spine.  A May 1992 magnetic 
resonance imaging (MRI) report contains pertinent findings 
and an impression of multilevel cervical degenerative disc 
disease with a large extruded fragment on the left side at 
C6-7.  In a statement received from the veteran in September 
1992, he indicated that he began having pain and stiffness in 
his neck in March 1992.

In October and November 1992 statements from Robert L. 
Remondino, M.D., he commented on recent MRI findings, and 
noted that they showed severe degenerative L5-S1 disc disease 
with disc space narrowing and a central axial disc 
protrusion, and "broad based disc bulge."  In October 1992 
he opined that the MRI findings were compatible with chronic 
longstanding [low] back and intermittent leg pain.  In 
November 1992, he stated that the veteran also had been 
evaluated for a left C6-7 herniated disc and cervical 
spondylosis, for which the veteran underwent a successful C6-
7 anterior cervical diskectomy and fusion.  Dr. Remondino 
noted that it was well known that patients with a diagnosed 
disc disease at one level were more prone to develop a disc 
problem at another level, which was primarily related to the 
degenerative nature that can occur throughout the spine.  Dr. 
Remondino opined that he did not feel, however, that there 
was a direct correlation between a degenerative lumbar disc 
and a cervical disc, or that a degenerative lumbar disc can 
lead to a herniated cervical disc or visa versa.  

During a January 1993 VA examination, the veteran complained 
of neck trouble beginning in March 1992, with neck pain and 
hand problems.  He had current complaints that the neck was 
stiff and had mild pain.  The report contains a diagnosis 
that the veteran had recent surgery of the neck for a 
herniated C6-7 disc.  The examiner opined that he did not see 
how there could be any connection between the low back and 
neck [disorders].  The examiner noted private neurosurgeon 
statements that "patients who have diagnosed disc disease in 
one level are more prone to upper disc problems in another 
level."  The examiner commented that he doubted that there 
was any connection.  A February 1993 X-ray examination report 
contains an impression of evidence of old trauma at C6-7 with 
anterior disc space narrowing.

A March 1993 MRI report contains an impression of congenital 
and acquired processes producing moderate central canal 
stenosis at C3-4 and C4-5; and the presence of mild 
congenital central canal stenosis at C5-6 with a superimposed 
right paracentral disk protrusion.  The veteran underwent 
cervical diskectomies, fusion and segmental fixation in 
August 1993.  The operative reports include diagnoses of 
degenerative disk disease; chronic cervical and interscapular 
pain; status post whiplash injury to the neck; and discogenic 
pain syndrome.  Diagnoses also include multilevel 
degenerative disk disease of the cervical spine; congenitally 
narrowed cervical spinal canal; and cervical extension-
acceleration injury with subsequent discogenic pain syndrome.  

A June 1993 statement from Dr. Remondino noted that the 
veteran had been involved in an automobile accident in 
January 1993, with a prior successful C6-7 anterior cervical 
diskectomy and fusion in October 1992.  The statement noted 
that the veteran had had a pre-existing back condition 
secondary to a service related accident in 1967.  Dr. 
Remondino opined that the January 1993 injury aggravated a 
pre-existing condition.

During a November 1995 VA examination, the veteran was 
examined for lumbar spine complaints.  No complaint, finding 
or diagnosis referable to his cervical spine claim is 
contained in the report.  

A private MRI report of December 1995 contains an impression, 
which noted that there appeared to be a combination of 
congenital and acquired central canal narrowing spanning from 
C3-4 through C5-6 that is most marked at C4-5 and C3-4.

In a January 1996 statement, Chris M. Boxell, M.D., described 
the symptomatology of the veteran's degenerative disk disease 
at the L5-S1 level of the lumbar spine.  Dr. Boxell noted 
that in addition to the lumbar disorder, the veteran also had 
degenerative cervical disc disease and had undergone anterior 
cervical fusions from C3 to the C7 level.  Dr. Boxell noted 
that this was a degenerative condition, with limitation of 
range of motion resulting from the multilevel fusions.  

In a February 1996 statement, Dr. Boxell noted that he had 
followed the veteran since August 1993, when the veteran 
presented with neck pain, interscapular pain, and bilateral 
upper extremity numbness, paresthesias, and intermittent 
pain.  Dr. Boxell felt that previously found multilevel 
cervical degenerative disk disease was made symptomatic as a 
result of the January 1993 automobile accident.  Dr. Boxell 
noted that patients with cervical or lumbar spondylosis 
and/or degenerative disk disease with intervertebral disk 
syndrome have an approximate 25 percent occurrence of similar 
problems in another region of the spine.  Dr. Boxell noted 
that by this he meant that people with degenerative 
conditions in the lumbar spine have a 25 percent incidence of 
similar conditions in the cervical spine; and that the 
reverse also seemed to hold true.  Dr. Boxell opined that the 
veteran appeared to fall into that category of individuals 
with combined cervical and lumbar degenerative disk disease 
and/or spondylosis.  

A May 1997 statement from Dr. Boxell noted the onset of neck 
pain in 1992 when the veteran spontaneously suffered a C6-7 
disk herniation, which was associated with a C7 
radiculopathy.  The statement provided a history of 
subsequent cervical symptomatology and treatment.  Private 
medical reports show subsequent treatment in September 1997, 
and surgery in October 1997.
  
A November 1997 statement from Barry S. Rodgers, D.O., noted 
recent complaints of pain in the veteran's neck and right 
shoulder, numbness and weakness in the arms and mid-back, and 
low back pain and pain to the left hip.  The statement noted 
that the veteran stated that his complaints began from 
lifting and pulling cable while in service.  The statement 
noted a history of similar problems in the past from injury 
thirty years ago.  The report noted findings from physical 
examination of the veteran, including that musculoskeletal 
examination showed abnormal posture.  The diagnosis was 
failed back and neck syndrome, and severe multi-level 
cervical disc degeneration.  The statement concluded with an 
opinion that the veteran's neck difficulties had arisen as a 
result of progressive wear and tear from over use, secondary 
to postural destabilization from failed back surgery and the 
original lumbar injuries.

The report of a July 1998 VA examination shows that the 
examiner related a history of the veteran's back and neck 
symptomatology based on his review of the claims file.  
During the examination the veteran complained of a stiff neck 
with limitation of motion secondary to surgery; with episodic 
neck aches and some residual numbness from the left upper 
extremity with some weakness of grip.  After examination, the 
impression was that the veteran's cervical spine disorder 
that appeared in 1992 was neither caused by, nor chronically 
worsened by the 1969 low back injuries in service.  The 
examiner noted that if one develops degenerative joint 
disease in one area of the spine, he is more prone to develop 
degenerative joint disease in other areas of the spine 
compared to a person free of spinal degenerative joint 
disease.  The examiner noted that with a history of low back 
trauma and no history of cervical spine trauma, and an 
intervening period of twenty-five years, it was his opinion 
that the cervical spine disorder in this veteran was 
unrelated to his service-connected low back injury. 

During a February 1999 VA examination, the veteran complained 
of daily neck pain and headaches; numbness of the ring and 
small fingers of the left hand, and of stress urinary 
incontinence.  After examination and review of the claims 
file, the report contains a diagnosis of cervical disk 
disease, postoperative fusion C3-C7, with residual left 
cervical radiculopathy, with pain that caused moderately 
severe functional impairment.  The examiner gave an opinion 
addressing the issue of whether development of degenerative 
joint disease in one area of the spine made the veteran more 
prone to develop degenerative joint disease in another area.  
While the examiner agreed generally with that statement, he 
opined that this was not the issue in this case.  The 
examiner noted that the lumbosacral strain with degenerative 
disk disease and the cervical spine disorder were two 
separate diagnoses, and there may be occasions in which both 
had the same etiology, such as trauma.  The examiner noted 
that the incidence of degenerative joint disease in one area 
of the spine may indicate that a person is more prone to 
develop degenerative joint disease in another spinal area.  
The examiner opined, however, that one diagnosis does not 
cause the other.  The examiner stated that in other words, 
the presence of lumbar disk disease does not cause or worsen 
the presence of cervical disk disease or vise-versa.  On this 
basis, the examiner opined that it  was not at least as 
likely as not that the cervical spine disorder was caused or 
chronically worsened by the veteran's service connected 
lumbosacral strain with degenerative disk disease. 
    
Analysis

The veteran's claim of entitlement to service connection is 
well grounded, meaning the claim is plausible.  38 U.S.C.A. § 
5107(a).  The relevant evidence has been properly developed, 
and there is no further VA duty to assist the veteran with 
the claim.  Id.

The veteran maintains that he developed a cervical spine 
disorder either as a direct consequence of injury to his back 
in service or as the proximate result of his service-
connected lumbosacral strain with degenerative disc disease.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110.  Where a veteran served 90 days 
or more during a period of war and arthritis becomes manifest 
to a degree of 10 percent within a year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Service connection may also 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a).

In a recent case, Allen v. Brown, 7 Vet. App. 439 (1995), The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 1991), 
refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.310(a) (1999), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.

Initially, the Board notes that the veteran would be entitled 
to service connection for his cervical spine disorder if it 
is established that he had developed the diagnosed disorder 
in service or within the relevant presumptive period 
following separation.
The principal basis relating the inservice back injury 
directly to the current cervical spine disorder is a history 
related by the veteran.  However, the record does not show 
the presence of any cervical spine disorder until over two 
decades following separation.  The first clinical evidence of 
a cervical spine disorder is shown in 1992 when multilevel 
cervical degenerative disc disease was shown by MRI 
examination. Moreover, a history provided by the veteran in a 
September 1992 statement related onset of symptoms only in 
March 1992.  Although there is some clinical evidence in the 
1990's of "old trauma" with respect to the cervical spine, 
there is no clinical evidence of any cervical spine trauma 
before a January 1993 automobile accident.  While there is 
some evidence to indicate a relationship between the cervical 
spine disorder and service, the preponderance of the evidence 
is against such finding.  In this regard, the Board notes Dr. 
Rodgers' conclusion of a relationship between the original 
lumbar injuries in service, and the veteran's current 
cervical spine disorder.  However, this opinion appears to be 
based on a history, provided by the veteran, of complaints of 
cervical and lumbar symptoms since an inservice injury, and 
not based on clinical findings.  As such, this opinion 
carries little probative weight, as it appears to have been 
based entirely on the history provided by the veteran, which 
is not supported by the objective evidence of record.  See 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993). 

As there is no showing that the veteran had any current 
cervical spine disorder in service or within the presumptive 
period following his separation, service connection for a 
cervical spine disorder is not warranted on a direct basis.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Therefore, the Board will limit its discussion in the 
remainder of this decision to whether the veteran has a 
cervical spine disorder secondary to his lumbosacral strain 
with degenerative disc disease.

The veteran is presently service connected for lumbosacral 
strain with degenerative disc disease, which he claims has a 
causal relationship to his cervical spine disorder.
The preponderance of the evidence, however, is against a 
finding that the cervical spine disorder is related on a 
secondary basis to the service-connected lumbar spine 
disability or that the veteran's service-connected disability 
aggravates his nonservice-connected disability.  

Soon after the onset of cervical spine symptomatology this 
issue was addressed in November 1992 by the veteran's 
treating physician, Dr. Remondino.  At that time he noted 
that patients with disc disease at one level were more prone 
to develop a disc problem at another level, related to the 
degenerative nature that can occur throughout the spine.  Dr. 
Remondino opined, however, that he did not feel that there 
was a direct correlation between a degenerative disc and 
cervical disc, or that a degenerative lumbar disc can lead to 
a herniated cervical disc or vise-versa, as was the case 
here.  The examiner in the January 1993 VA examination gave a 
similar opinion, indicating that he doubted whether there was 
any connection between the cervical and lumbar spine 
disorders.  Although Dr. Remondino and Dr. Boxell have opined 
that a pre-existing cervical spine disorder was aggravated by 
the January 1993 injury, this is not evidence that the pre-
existing cervical spine condition is related to the lumbar 
spine disability or to service in any other way.  

Dr. Boxell has also given an opinion that patients with 
degenerative conditions in the lumbar spine have a 25 percent 
incidence of similar conditions in the cervical spine; that 
the reverse also seemed to hold true; and that the veteran 
appeared to fall into that category of individuals with 
combined cervical and lumbar degenerative disk disease and/or 
spondylosis.  This opinion, however, is not equivalent to an 
opinion that the veteran's lumbar spine disorder caused, or 
is etiologically related in any way, to his cervical spine 
disorder.  Moreover, two subsequent medical opinions 
addressing this latter issue, have opined that the cervical 
spine disorder was unrelated to his service-connected 
lumbosacral strain with degenerative disk disease, and that 
one diagnosis does not cause or worsen the other. 

Again, Dr. Rodgers has provided an opinion that the veteran's 
neck difficulties had arisen as a result of progressive wear 
and tear from over use, secondary to postural destabilization 
from failed back surgery and the original lumbar injuries.  
Dr. Rodgers' opinion appears to be based entirely on the 
history provided by the veteran, of cervical spine symptoms 
since service, which is not supported by the objective 
evidence of record.  As such, the opinion carries little 
probative weight.  See Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
Moreover, while the evidence otherwise does indicate some 
relationship with a failed back surgery, the preponderance of 
the clinical evidence does not show any relationship with the 
original lumbar injury, or the service-connected lumbosacral 
strain with degenerative disk disease.  

In conclusion, after considering the entire evidence of 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran currently has 
a cervical spine disorder secondary to service-connected 
lumbosacral strain with degenerative disk disease.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Because the Board has determined that the veteran 
does not have a cervical spine disorder that is secondary to 
service-connected lumbosacral strain with degenerative disk 
disease, service connection for a cervical spine disorder 
secondary to service-connected lumbosacral strain with 
degenerative disk disease is denied.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.310.  In addition, the preponderance of the 
evidence is against a finding that the veteran's nonservice-
connected disability is aggravated by his service-connected 
lumbar disability.  As noted above, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
thus the evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for cervical spine disorder 
secondary to service-connected lumbosacral strain with 
degenerative disk disease is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

